 

tice
ar
ao” AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : . . Page | of | \\

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America . . JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}
Gabino Lopez-Garcia Case Number: 3:19-mj-22862

 

Stephen D Lemfs

  
 

 

 

 

 

 

 

 

 

 

 

. Defendant's Attorney
REGISTRATION NO. 86567298 —— JUL 18 2019
THE DEFENDANT:
Bd pleaded guilty to counts) 1 of Complaint SQUSNEBNS USoStr Se EREORNIA
OC was found guilty to count(s) — oo
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of: such eount(s), which involve the following offense(s):
. Title & Section Nature of Offense Count Number(s) —
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
L] Count(s) | _ dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

j ; ;
Kl TIME SERVED CO days

Assessment: $10 WAIVED & Fine: WAIVED |

X] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LI Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, July 18, 2019
Date of Imposition of Sentence

Received “<2 > = VY lis

DUSM HONORABLE F. A. GOSSETT IIL
- UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | 3:19-mj-22862

 

 
